A will of William V. Cole was construed in Cole v. Cole,88 Fla. 347, 103 So.2d 78. Melvin Victor Cole and Vida Blanche Cole, son and daughter of the testator, are the beneficiaries under the will, the son being the executor. The daughter brought suit for the appointment of a receiver in lieu of the executor and for other appropriate relief. There is evidence that the executor was not properly conserving the property of the estate; but in view of the rights of the executor in the property under the will, the chancellor will not be held in error for decreeing "that the complainant is not entitled to the relief prayed," particularly as the decree contains the following provisions designed to safeguard the rights of the complainant, the court having power to make necessary orders and decrees for the preservation and conservation of the property:
    "It is further Ordered that the Defendant, Melvin V. Cole, be directed by this Court to present a report upon the condition of the estate involved in this suit, showing the financial condition of the estate, and an account of the income, expenditure, liabilities and assets, said report to cover half-yearly accounts, and to be presented on or before the 31st day of July and the 31st day of January in each year, showing the financial status of the estate from the first day of January to the 30th day of June, and from the first day of July to the 31st day of December in each year, first report to be presented to the Court on or before January 31, A.D. 1931, and said reports to be submitted as hereinabove described until the further orders of this Court." Dated June 30, 1930.
The decree brought here on appeal is affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND BROWN, J., concur in the opinion and judgment. *Page 228